Per Curiam.
The widow is entitled to claim from the administrator of her deceased husband, as against his creditors, $300 worth of real or personal property; and we think that this term properly includes evidences of debt, when they are the only property left by the decedent. She may therefore claim the amount out of their proceeds.* And why appraise such property ? Surely only to ascertain its value in money. But to appraise money is *131only to count it. An officer may find only money to levy on, and surely, if exemption applied to that, an appraisement would not be needed, for counting answers all the purpose of it.
Appeal dismissed at the costs of the appellant.

 The law is' thus settled by the Act of 8th April 1859, Brightly’s Purd. 1314.